             Case 5:20-cv-00323-HSP Document 23 Filed 03/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CYNTHIA ENGLE,                                      :
                                   Plaintiff,       :        CIVIL ACTION
                                                    :
        v.                                          :        NO. 20-0323
                                                    :
ANDREW M. SAUL, COMMISSIONER                        :
OF THE SOCIAL SECURITY                              :
ADMINISTRATION, 1                                   :
                     Defendant.                     :

                                                   ORDER

        AND NOW, this 31st day of March, 2021, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Judicial Review (Dkt. No.18), Defendant’s Response

(Dkt. No. 19), the Defendant’s Response to the Court’s Order whether this case should be reversed

and remanded for reconsideration by a properly appointed Administrative Law Judge (“ALJ”),

pursuant Cirko ex rel. Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020) (Dkt. No. 21), and

for the reasons expressed in the accompanying Memorandum Opinion, IT IS ORDERED that:

        1.       The relief sought by Plaintiff is GRANTED in part as described below;

        2.       The case is REMANDED to the Commissioner pursuant to the fourth sentence of 42

U.S.C. § 405(g), and in accordance with the Memorandum Opinion filed this date, will be assigned to

a different Constitutionally appointed ALJ for a new hearing and Decision; and

        3.       In all other respects, Plaintiff’s request for relief is DENIED.

                                                    BY THE COURT:


                                                    _/s/ Henry S. Perkin__________
                                                    HENRY S. PERKIN
                                                    United States Magistrate Judge


1
         Andrew M. Saul became the Commissioner of Social Security in June 2019. Pursuant to Fed. R. Civ. P.
25(d), he is automatically substituted as a party in place of Nancy A. Berryhill, who was Acting Commissioner from
January 23, 2017 through June of 2019.
